



COURT OF APPEAL FOR ONTARIO

CITATION:
Keewatin
    Jr. v. Ontario (Natural Resources), 2012 ONCA 287

DATE: 20120430

DOCKET:
C54314, C54326
    & C54348


Feldman J.A. (Chambers)

B E T W E E N:

ANDREW KEEWATIN JR. and JOSEPH
    WILLIAM FOBISTER on their own behalf and on
behalf of all other members of GRASSY NARROWS FIRST NATION

Plaintiffs

(Respondents
)

- and 

MINISTER OF NATURAL RESOURCES

Defendant

(Appellant)

- and 

ABITIBI-CONSOLIDATED INC.

Defendant

(Appellant)

- and 

THE
    ATTORNEY GENERAL OF CANADA

Third
    Party

(Appellant
)

Michael
    Stephenson, Mark Crow, Peter Lemmond, and     Candice Tefler, for the appellant
    the Minister of Natural Resources

Barry
    Ennis, for the appellant the Attorney General of Canada

Chris
    Matthews, for the appellant Abitibi-Consolidated Inc.

Robert
    Janes and Elin Sigurdson, for the respondents

Peter
    Hutchins and Robin Campbell, for the proposed intervener the Grand Council of Treaty
    #3

William
    J. Burden, for the proposed intervener Goldcorp Inc.

David
    Leitch, for the proposed intervener Lac Seul First Nation

Heard via Conference Call: April 25, 2012

ENDORSEMENT

[1]

This case management conference dealt with the procedure for the
    hearing of intervention motions.
The key issues
    discussed were whether the motions for leave to intervene should be heard
    together or separately, what materials should be filed on the motions, and the
    timelines.

[2]

Upon hearing the submissions of
    counsel, I make the following orders:

1.

All persons
    interested in intervening in these appeals as an added party or as a friend of
    the court, pursuant to Rule 13 of the
Rules of Civil Procedure
,
    R.R.O.1990, Reg. 194, shall bring a motion for leave to intervene in accordance
    with the
Rules
.

2.

Each moving party
    shall serve and file its motion record and factum no later than June 14, 2012.

3.

Each responding party
    shall serve and file its motion record and factum no later than June 21, 2012.

4.

The motions for leave
    to intervene shall be heard on June 28, 2012.

5.

A notice shall be
    posted on the Courts website advising of the matters dealt with in this
    endorsement.

.                                     K.
    Feldman J.A.


